Citation Nr: 0417573	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-26 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The appellant had active service from November 1964 to 
January 1968, and from August 1968 to February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

A review of the veteran's substantive appeal, received in 
August 2003, shows that he requested a hearing before a 
Veterans Law Judge at the Central Office in Washington DC.  A 
hearing was scheduled for April 6, 2004, however, the veteran 
failed to appear for his scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran argues that he has PTSD, in part, as a result of 
his service in the Republic of Vietnam.  He has argued that 
he participated in combat, to include duty as a machine 
gunner with convoys of motor vehicles, and while on perimeter 
guard.  See veteran's letter, received in August 2002.  He 
has not provided any names, dates or locations for any 
specific incident.  He has submitted a letter from a soldier 
who served in another company (hereinafter "B.B."), dated 
in November 1967, in which B.B. indicated that he was wounded 
while performing security duties for a convoy (the veteran 
does not assert that he saw B.B. get wounded or that he was 
in the firefight in which B.B. was wounded).  However, the 
Board notes that the veteran has also argued that he never 
claimed to have PTSD due to combat.  Id., veteran's letter to 
his Congressman, received in November 2002.  In this regard, 
the veteran has argued that he has PTSD as a result of his 
duties as a military policeman and a drill sergeant.  
Specifically, he has argued that he was involved in drug 
investigations, and that these jobs were stressful.  Finally, 
he asserts that upon his return from Vietnam he was assaulted 
by a reporter, and harassed by civilians in various ways.  

The veteran's service personnel records include two 
discharges, which indicate that his military occupation 
specialty was vehicle driver (for his first period of active 
duty) and military police (for his second period of active 
duty), and that he received the Vietnam Service Medal, 
Vietnam Campaign Medal, and the Vietnam Cross of Gallantry 
with palm.  

The Court has held that adjudication of a claim for PTSD 
which is based on the allegation of participation in combat 
requires that VA make a formal determination as to whether 
the appellant participated in combat.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  Where VA determines that the 
veteran did not engage in combat with the enemy, and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166  (1996); M21-1, Part IV, 
paragraph 11.38(b)(3) (Change 65, October 28, 1998).

In this case, it does not appear that an attempt has been 
made to verify the veteran's assertion of participation in 
combat with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly ESG).  On remand, the RO 
should attempt to verify the veteran's assertion of 
participation in combat.  See MANUAL M21-1, Part IV, 
paragraph 11.38(f) (Change 65, October 28, 1998).  

With regard to the veteran's stressors, the Board notes that 
the U.S. Court of Appeals for Veterans Claims has held that 
it is not an impossible or onerous task for appellants who 
claim entitlement to service connection for PTSD to supply 
the names, dates and places of events claimed to support a 
PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, a review of the evidence shows that 
the veteran has not provided useful names, dates and/or 
places, or other useful identifying information, which would 
allow for verification of the claimed stressors.  
Accordingly, further development is not required with regard 
to the claimed stressors.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
see also M21-1, Part IV, paragraph 11.38(f)(2) (Change 65, 
October 28, 1998).  Nevertheless, the possibility remains 
that additional information may be submitted in the future 
which allows for verification of the claimed stressors.  

Finally, the Board notes that the claims file contains 
reports from a private health care provider which indicates 
that the veteran has PTSD.  The veteran has not yet been 
afforded a VA examination.  On remand, should the RO 
determine that the veteran participated in combat, or that 
one or more verified stressors exist, the RO should afford 
the veteran a PTSD examination to determine whether or not he 
has PTSD, and, if so, whether such PTSD is related to his 
service.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
claim of participation in combat.  The RO 
should provide USASCRUR with a 
description of the veteran's allegation 
of participation in combat: serving in 
combat in Vietnam, to include 
participation in fire fights as a machine 
gunner and a perimeter guard.  The RO 
should provide USASCRUR with copies of 
the veteran's personnel records showing 
service dates, duties, and units of 
assignment.  If the USASCRUR is not 
requested to verify combat participation 
and/or specific stressors identified by 
the veteran, the record should indicate 
why the USASCRUR was not contacted (e.g., 
insufficient information to request 
verification of combat and/or specific 
stressors).

2.  If, and only if, it is determined 
that the veteran participated in combat 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




